     Case 3:21-cv-00941-JLS-MSB Document 2 Filed 05/21/21 PageID.74 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JEREMY ARENAS,                                      Case No.: 21-CV-941 JLS (MSB)
12                                     Petitioner,
                                                         ORDER DISMISSING CASE
13   v.                                                  WITHOUT PREJUDICE
14   MARCUS POLLARD, Warden, et al.,
15                                  Respondents.
16
17         Petitioner, a state prisoner proceeding pro se, has filed a Petition for a Writ of Habeas
18   Corpus pursuant to 28 U.S.C. § 2254 challenging a March 22, 2019 conviction in San
19   Diego County Superior Court, case number SCS303353, for which he is currently awaiting
20   resentencing after remand by the state appellate court. See ECF No. 1 (the “Petition”).
21   Petitioner has paid the $5.00 filing fee. See ECF No. 1-2.
22                                         ABSTENTION
23         It is evident that the Petition must be dismissed because the Court is barred from
24   considering Petitioner’s claims pursuant to Younger v. Harris, 401 U.S. 37 (1971). Under
25   Younger, federal courts may not interfere with ongoing state criminal proceedings absent
26   extraordinary circumstances. Id. at 45–46; see Middlesex Cty. Ethics Comm. v. Garden
27   State Bar Ass’n, 457 U.S. 423, 431 (1982) (Younger “espouse[d] a strong federal policy
28   against federal-court interference with pending state judicial proceedings.”)            These

                                                     1
                                                                                  21-CV-941 JLS (MSB)
     Case 3:21-cv-00941-JLS-MSB Document 2 Filed 05/21/21 PageID.75 Page 2 of 3



 1   concerns are particularly important in the habeas context, where a state prisoner’s
 2   conviction may be reversed on appeal, thus rendering the federal matter moot. Sherwood
 3   v. Thompkins, 716 F.2d 632, 634 (9th Cir. 1983).
 4         The Ninth Circuit has explained that “Younger abstention is appropriate when: (1)
 5   there is ‘an ongoing state judicial proceeding’; (2) the proceeding ‘implicate(s) important
 6   state interests’; (3) there is ‘an adequate opportunity in the state proceedings to raise
 7   constitutional challenges’; and (4) the requested relief ‘seek(s) to enjoin’ or has ‘the
 8   practical effect of enjoining’ the ongoing state judicial proceeding.” Arevalo v. Hennessy,
 9   882 F.3d 763, 765 (9th Cir. 2018) (quoting ReadyLink Healthcare, Inc. v. State Comp. Ins.
10   Fund, 754 F.3d 754, 758 (9th Cir. 2014)).
11         Each of these criteria is satisfied in this case. Petitioner acknowledges his criminal
12   case is ongoing in state court, as Petitioner indicates his case was “remanded by court of
13   appeal for a resentence” and “I am still waiting for my remand for a resentence.” Petition
14   at 5. It is also clear the state proceedings involve important state interests. Petitioner has
15   not shown he is unable to raise his federal claims in the state proceedings. Petitioner
16   currently presents claims alleging a denial of due process arising from the denial of a
17   severance motion on one of the three counts charged, insufficient evidence to support the
18   verdict as to requisite felonious intent using force or fear, and the trial court’s imposition
19   of an illegal sentence, see id. at 7–11, which are the types of claims state courts provide an
20   opportunity to raise on direct appeal. Indeed, Petitioner indicates he previously filed
21   actions in the state appellate and supreme courts raising the issues presented in the instant
22   Petition. See id. at 5, 7–8, 11. Finally, given that Petitioner requests, among other things,
23   that the Court “dismiss all charges & guarantee defendant immediate release,” id. at 10, as
24   well as “a reversal or dismissal and time served,” id. at 11, it is also evident federal action
25   would enjoin the ongoing state criminal proceeding.
26         Accordingly, abstention is required. See Drury v. Cox, 457 F.2d 764, 764–65 (9th
27   Cir. 1972) (“[O]nly in the most unusual circumstances is a defendant entitled to have
28   federal interposition by way of injunction or habeas corpus until after the jury comes in,

                                                    2
                                                                                  21-CV-941 JLS (MSB)
     Case 3:21-cv-00941-JLS-MSB Document 2 Filed 05/21/21 PageID.76 Page 3 of 3



 1   judgment has been appealed from and the case concluded in the state courts.”); see also
 2   Juidice v. Vail, 430 U.S. 327, 337 (1977) (holding that, if Younger abstention applies, a
 3   court may not retain jurisdiction but should dismiss the action).
 4                                        CONCLUSION
 5         In light of the foregoing, the Court DISMISSES the Petition WITHOUT
 6   PREJUDICE because the Court must abstain from interfering in the ongoing state
 7   proceedings. The Clerk of the Court SHALL CLOSE the file.
 8         IT IS SO ORDERED.
 9   Dated: May 21, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                             21-CV-941 JLS (MSB)
